Name: Council Regulation (EEC) No 3582/85 of 17 December 1985 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff (1986)
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  tariff policy
 Date Published: nan

 20 . 12. 85 Official Journal of the European Communities No L 343/7 COUNCIL REGULATION (EEC) No 3582/85 of 17 December 1985 opening a Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff (1986) the market in beef and veal (3), as last amended by the 1979 Act of Accession, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas the Community has undertaken, within the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % for 2 250 tonnes of frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff ; whereas this quota should thereof be opened for 1986 ; Whereas there should be a guarantee of equal and conti ­ nuing access by all interested traders within the Commu ­ nity to the said quota and of uninterrupted application of the rate laid down for that quota, to all imports of the product in question , in all the Member States, up to the limit of the volume of the quota ; whereas it seems appro ­ priate, to this end, to set up a system of use of the Community tariff quota, based on the presentation of a certificate of authenticity guaranteeing the nature of the product, where it is imported from and its origin ; Whereas the detailed rules to implement these provisions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for frozen buffalo meat falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff shall be opened for 1986 . The total volume of this quota shall be 2 250 tonnes. 2 . Under this quota the applicable duty of the Common Customs Tariff shall be fixed at 20 % . Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 , and in particular : (a) provisions to guarantee the nature of product, where it is coming from and its origin ; (b) provisions concerning recognition of the document to enable verification of the guarantee referred to in (a), Article 3 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1985 . For the Council The President J.F. POOS (') OJ No C 277, 17. 10 . 1984, p. 7. (2) Opinion delivered on 13 December 1985 (not yet published in the Official Journal). (3) OJ No L 148 , 28 . 6 . 1968 , p. 24 .